Citation Nr: 0109299	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbar spine disc disease, status post diskectomy, 
with residuals, currently evaluated as 60 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right foot fracture with residual arthritis, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the RO.  

In an October 2000 rating decision, the RO assigned a 60 
percent rating for the service-connected back disability and 
a 10 percent rating for the service-connected right foot 
disability, each made effective on June 4, 1998.  

The RO also assigned a total rating based on individual 
unemployability due to service-connected disability, 
effective on June 4, 1998.  



FINDINGS OF FACT

1.  The service-connected lumbar spine disability is shown to 
be manifested by pronounced intervertebral disc syndrome; a 
disability picture consistent with complete bony fixation of 
the spine at an unfavorable angle or vertebral fracture 
residuals with cord involvement is not demonstrated.  

2.  The veteran's right foot fracture residuals are shown to 
be manifested by current x-ray findings of arthritis with 
evidence of occasional incapacitating exacerbations; more 
than moderate foot injury or functional limitation is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected lumbar spine disc 
disease, status post diskectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.17a including Diagnostic Codes 
5285, 5286, 5289, 5293 (2000).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right foot fracture with 
residual arthritis are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 
5283, 5284 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claims for increase.  
By virtue of the Statement of the Case and the Supplemental 
Statement of the case issued during the pendency of the 
appeal, the veteran and his representative have been given 
notice of the evidence necessary to support the claims.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact it appears that 
all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims file.  

A review of the record by the Board at this time shows that 
he has been afforded VA examinations in connection with the 
claims and that no further assistance in developing the facts 
pertinent to his claims is required.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation. 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2000).  


Entitlement to an increased rating for 
the service-connected lumbar spine disc 
disease, status post diskectomy, with 
residuals, currently evaluated as 60 
percent disabling.  

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  38 C.F.R. § 4.71a including 
Diagnostic Code 5293 (2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a maximum 40 
percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286, a 60 percent 
rating is assignable for complete bony fixation of the spine 
(ankylosis) in a favorable angle.  A 100 percent rating is 
assignable for complete bony fixation of the spine 
(ankylosis) in unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  

Under 38 C.F.R. § 4,71a, Diagnostic Code 5285, a 60 percent 
rating is assignable for vertebral fracture residuals without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent rating is assignable for 
vertebral fracture residuals with cord involvement, 
bedridden, or requiring long leg braces.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.  

If, however, a veteran is in receipt of the maximum 
disability rating available under a diagnostic code for 
limitation of motion, consideration of functional loss due to 
pain is not required.  Johnson v. Brown, 10 Vet App 80 
(1997).  

The veteran's service connection lumbar spine disc disease, 
status post diskectomy with residuals is rated at 60 percent 
under Diagnostic Code 5293, effective on June 4, 1998.  This 
is the highest rating available under that Diagnostic Code.  

The Board notes that a 100 percent rating would be assignable 
for complete bony fixation (ankylosis) of the spine at an 
unfavorable angle or vertebral fracture residuals with cord 
involvement.  

On VA examination in February 1998, the veteran reported 
radiculopathy primarily on the right side and not on the 
left.  He complained of constant back pain that was 
especially true after making the long trip for the 
examination.  It was noted that he was examined at maximum 
disability.  He indicated that he did not use crutches, a 
brace or cane.  It was noted that he was not able to carry on 
his usual occupation but was able to carry out his daily 
activities.  

On examination of the spine, a great deal of muscle spasm was 
noted in the low lumbosacral area.  Forward flexion was to 75 
degrees, backward extension was to 20 degrees, bilateral 
lateral flexion was to 20 degrees and bilateral rotation was 
to 25 degrees.  It was noted that x-ray studies showed 
evidence of degenerative disc disease.  The diagnoses were 
that of status post lumbar diskectomy L5 with degenerative 
disk disease of the thoracolumbar spine and right 
radiculopathy.  

On VA examination in October 1998, the veteran reported 
chronic back pain almost daily.  He indicated that it was 
generally soreness, but some days it was very bad and ran 
into the right leg and left side.  He indicated that on a bad 
day he was unable to do anything.  On a good day he was able 
to move around and do some activities with soreness.  He 
reported difficulty bending over, walking, and climbing.  He 
indicated that he was unable to mow the grass and perform 
other household work.  He also indicated that his wife had to 
help him put on his pants and tie his shoelaces.  

On examination of the lumbar spine, flexion was to 20 
degrees, extension was to 0 degrees and bilateral lateral 
flexion was to 10 degrees.  He indicated that additional 
range of motion was not possible due to pain.  The examiner 
indicated that lumbosacral spine x-ray studies showed 
osteophyte formation and degenerative changes.  

The diagnoses included that of degenerative disc disease, 
status post lumbar diskectomy of L5, now with radiculopathy 
and chronic strain.  The examiner indicated that veteran's 
main problem was an inability to move his back with lifting, 
pulling, or pushing.  It was noted in view of the severe 
limitation in the movement of the lumbar spine, the veteran 
was limited in his scope of employability.

The Board, in considering the veteran's entitlement to a 
rating in excess of 60 percent for his low back disability, 
has made a full review of the record in this regard, 
including the findings shown on VA examination in October 
1998, as well as all other pertinent medical evidence of 
record.  

However, the record contains no clinical findings that the 
service-connected back disc disease is productive of a 
disability picture that is consistent with complete bony 
fixation of the spine at an unfavorable angle or vertebral 
fracture residual with cord involvement.  

The Board notes in this regard that the veteran has been 
assigned a total compensation rating based on individual 
unemployability due to impairment caused by the service-
connected back disability.  

Accordingly, the Board concludes that the criteria for the 
assignment of a rating higher than 60 percent are not met.  
38 C.F.R. § 4.7 (2000).  


Entitlement to an increased rating for 
the service-connected right foot fracture 
with residual arthritis, currently 
evaluated as 10 percent disabling.

On VA examination in October 1998, the veteran reported a 
history of a right foot fracture.  He indicated that he did 
not feel any pain but sometimes felt numbness and weakness in 
the foot.  He reported occasional difficulty with walking.  
He reported that he had both good and bad days as far as the 
foot was concerned and that he was having a better day at the 
time of the examination.  

On examination, a callus on the right big toe was noted and 
that the right foot was otherwise unremarkable.  It was 
indicated that his gait was slow and he seemed to limp with 
the right leg.  It was noted that he did not require any 
device for walking or other activities.  The examiner 
indicated that right foot x-ray studies showed some 
hypertrophic changes in the metatarsophalangeal joint and the 
interphalangeal joint, as well as some calcification in the 
calcaneus.  

The diagnoses included that of status post foot fracture, now 
with hypertrophic arthritis and occasional discomfort 
secondary to above.  The examiner noted that the veteran's 
right foot occasionally gave him trouble, but most of the 
time he could walk without discomfort.  It was indicated that 
the hypertrophic changes suggestive of arthritis might be the 
cause of his off and on discomfort.  It was indicated that, 
if he was on his feet too long, his foot would bother him.  

A November 1999 VA Request for Prosthetic Services record 
noted a request for a cane due to the veteran's chronic low 
back pain and post traumatic deformity of the right foot.  

The veteran's service-connected right foot fracture with 
residual arthritis, is currently rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a including 
Diagnostic Code 5010.  

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved.  When 
the limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.  Note (1) provides that the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
established by x-ray studies, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5284 
(2000), a moderate foot injury warrants a 10 percent rating.  
A moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent injury.  

The VA Office of the General Counsel issued an opinion 
wherein it was determined that Diagnostic Code 5284, for 
other foot injuries, may involve limitation of motion and 
therefore require consideration under sections 38 C.F.R. § 
4.40 and 4.45.  See VAOPGCPREC 09-98.  

Based on its review of the record, the Board finds that the 
veteran's right foot fracture residuals with arthritis are 
not productive of a level of disability that would warrant 
the assignment of a rating higher than 10 percent.  

38 C.F.R. § 4.45 provides that for the purpose of rating 
disability from arthritis, multiple involvements of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered a group of minor joints, ratable 
on a parity with a major joint.  

The October 1998 VA examination report noted that x-ray 
studies of the right foot showed the presence of hypertrophic 
arthritis in the metatarsal phalangeal joints and the 
interphalangeal joints of the toes of the right foot.  As the 
veteran has involvement of a minor joint groups with 
occasional difficulty walking, a 10 percent rating, but not 
more, is for application under Diagnostic Codes 5010-5003.  

The Board notes that there is no objective evidence of 
malunion or nonunion of tarsal or metatarsal bones.  While it 
was recently requested that he be provided with a cane 
because of his service-connected back and foot disabilities, 
it is not shown that he has a more than a moderate right foot 
injury or functional limitation due to pain.  

Thus, an increased rating higher than 10 percent for the 
service-connected right foot disability is not warranted in 
this case.  



ORDER

An increased rating for the service-connect lumbar spine disc 
disease, status post diskectomy is denied.  

An increased rating for the service-connected right foot 
fracture with residual arthritis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

